Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 1 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

V.
(1) JOSHUA TEIXEIRA, a/k/a “Trouble,”
(2) | JOSEPH GOMES, a/k/a “J-Money,”
(3) | WILSON GONCALVES-MENDES,

a/k/a “Dub,”

(4) SAMAEL MATHIEU, a/k/a “Hamma,”
(5) DAMIAN CORTEZ,
(6) MICHAEL BRANDAO, a/k/a “Fredo,”
(7) | KELVIN BARROS, a/k/a “Kal,”
(8) RICKY PINA, a/k/a “Blake,”
(9) DAVID RODRIGUEZ, and
(10) DARIUS BASS, a/k/a “Tre,”

Defendants

Smee ee el ee ee” ee ee ne ee et ee ee” ee ee ee! ee! ee! ee ee ee ne eee ee ee! Se ee ee a ee! ee el!

Cr. No. 20cr10197-LTS
Violations:

Count One: Conspiracy to Conduct
Enterprise Affairs Through a Pattern
of Racketeering Activity

(18 U.S.C. § 1962(d))

Count Two: Conspiracy to Distribute
and Possess with Intent to Distribute
Controlled Substances

(21 U.S.C. § 846)

Counts Three and Four: Possession
with Intent to Distribute Controlled
Substances

(21 U.S.C. § 841(a)(1))

Count Five: Possession of a Firearm
in Furtherance of a Drug Trafficking
Crime

(18 U.S.C. § 924(c))

Count Six: Felon in Possession of
a Firearm and Ammunition
(18 U.S.C. § 922(g)(1))

Count Seven: Mann Act
(18 U.S.C. § 2421)

Counts Eight and Nine: Possession
with Intent to Distribute Controlled
Substances

(21 U.S.C. § 841 (a)(1))

RICO Forfeiture Allegation:
(18 U.S.C. § 1963(a))

Drug Forfeiture Allegation:
(21 U.S.C. § 853)
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 2 of 23

Firearm Forfeiture Allegation:
(18 U.S.C. § 924(d)(1) & 28
U.S.C. § 2461)

Forfeiture Allegation:
(18 U.S.C. § 981 (a)(L)(C) & 28

U.S.C. § 2461)

SUPERSEDING INDICTMENT
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 3 of 23

COUNT ONE
Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity
(18 U.S.C. § 1962(d))

The Grand Jury charges:
The Enterprise

From a date unknown to the Grand Jury, but no later than on or about 2016, and continuing
to the date of this superseding indictment, in the District of Massachusetts, and elsewhere:

Defendants (1) JOSHUA TELXEIRA, a/k/a “Trouble,” (2) JOSEPH GOMES, a/k/a “J-
Money,” (3) WILSON GONCALVES-MENDES, a/k/a “Dub,” (4) SAMAEL MATHIEU, a/k/a
“Hamma,” (6) MICHAEL BRANDAO, a/k/a “Fredo,” (7) KELVIN BARROS, a/k/a “Kal,” (8)
RICKY PINA, a/k/a “Blake,” (9) DAVID RODRIGUEZ, and (10) DARIUS BASS, a/k/a “Tre,”
and others known and unknown to the Grand Jury, were leaders, members and associates of an
organization whose leaders, members and associates engaged in, among other things, murder,
conspiracy to commit murder, attempted murder, assault with intent to commit murder, armed
robbery, robbery, conspiracy to distribute controlled substances (including, but not limited to,
fentanyl, marijuana, cocaine, cocaine base and heroin), possession with intent to distribute
controlled substances (including, but not limited to, fentanyl, marijuana, cocaine, cocaine base and
heroin), distribution of controlled substances (including, but not limited to, fentanyl, marijuana,
cocaine, cocaine base and heroin), transportation for illegal sexual activity, interstate and foreign
travel in aid of racketeering enterprises, and tampering with a witness, victim, or informant. At
all relevant times, this organization, known as “NOB” operated in the District of Massachusetts
and elsewhere.

NOB, including its leaders, members and associates, constituted an “enterprise,” as defined

by Title 18, United States Code, Section’1961(4) (hereinafter “NOB” or the “Enterprise”), that is,
3

ES uti te
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 4 of 23

a group of individuals associated in fact. NOB constituted an ongoing organization whose

leaders, members and associates functioned as a continuing unit for the common purpose of

achieving the objectives of NOB. NOB was engaged in, and its activities affected, interstate and

foreign commerce.

Purposes of the Enterprise

The purposes of the Enterprise included the following:

a.

Committing violence against enemies and rivals of the Enterprise, and its leaders,
members and associates, including acts involving murder, robbery and assault;
Protecting the leaders, members, and associates of the Enterprise from attacks and
intimidation from enemies and rivals of the Enterprise;

Enriching the leaders, members and associates of the Enterprise through, among
other things, drug trafficking, robbery and prostitution;

Preserving, protecting and expanding the power of the Enterprise, through the use
of murder, assaults, intimidation, violence, and threats of violence; and

Promoting and enhancing the Enterprise, and the activities of its leaders, members
and associates.

The Means and Methods of The Enterprise

Among the means and methods by which the defendants and their associates conducted

and participated in the conduct of the affairs of the Enterprise were the following:

a.

Leaders, members, and associates of NOB used the Enterprise to commit, attempt
to commit, and threaten to commit, acts of violence (including acts involving

murder, robbery, and assault) to protect and expand the Enterprise’s criminal

 
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 5 of 23

operations as well as to retaliate against enemies and rivals of the Enterprise;

b. Leaders, members, and associates of NOB used NOB to promote a climate of fear

through violence and threats of violence in order to intimidate potential rivals to

NOB and potential witnesses to its illegal activities;

c. Leaders, members, and associates of NOB promulgated certain rules to be followed
by all participants in NOB, including the rule that a participant in NOB not act as
an informant for law enforcement regarding the criminal activities of NOB.

enforce the rules of NOB, the leaders, members, and associates of NOB assaulted

and threatened participants in NOB and others who violated their rules;

d. Leaders, members, and associates of NOB distributed, possessed with intent to
distribute, and conspired to distribute controlled substances (including, but not

limited to, fentanyl, marijuana, cocaine, cocaine base and heroin) in the District of

Massachusetts, and elsewhere;

e. Leaders, members, and associates of NOB possessed, carried, and used firearms to
protect their operations from theft, robbery, and competition from others. These
weapons were possessed, carried, and used for various reasons, including but not
limited to: assaulting rivals of NOB; protecting NOB’s narcotics and the proceeds
of drug distribution; ensuring that drug distribution activities were controlled by the
leaders, members, and associates of NOB; intimidating others from attempting to
steal NOB’s narcotics and narcotics proceeds; intimidating potential witnesses to

NOB’: illegal activities; and ensuring the personal safety of leaders, members, and

associates of NOB;

~<soopepetouenegpenemeaenapennnenemene
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 6 of 23

To generate income, leaders, members, and associates of NOB engaged in
robberies, including armed robberies, prostitution, and trafficking in controlled
substances; and

To generate income, leaders, members, and associates of NOB were entitled to
conduct, and, in fact, conducted illegal activities under the protection of NOB.

The Racketeering Conspiracy

From a date unknown to the Grand Jury, but beginning in at least in or about 2016, and

continuing to the date of this indictment, in the District of Massachusetts and elsewhere, the

defendants,

(1)
(2)
(3)
(4)
(6)
(7)
(8)
(9)
(10)

JOSHUA TELXEIRA, a/k/a “Trouble,”

JOSEPH GOMES, a/k/a “J-Money,”

WILSON GONCALVES-MENDES, a/k/a “Dub,” and
SAMAEL MATHIEU, a/k/a “Hamma,”

MICHAEL BRANDAO, a/k/a “Fredo,”

KELVIN BARROS, a/k/a “Kal,”

RICKY PINA, a/k/a “Blake,”

DAVID RODRIGUEZ, and

DARIUS BASS, a/k/a “Tre,”

and others known and unknown to the Grand Jury, being persons employed by and associated with

NOB, an enterprise which was engaged in, and the activities of which affected, interstate and

foreign commerce, did knowingly conspire with each other, and with other persons known and

unknown to the Grand Jury, to violate Title 18, United States Code, Section 1962(c), that is, to

conduct and participate, directly and indirectly, in the conduct of the affairs of that enterprise

through a pattern of racketeering activity, as that term is defined by Title 18, United States Code,

Sections 1961(1) and (5).
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 7 of 23

It was part of the conspiracy that each defendant agreed that a conspirator would commit

at least two acts of racketeering activity in the conduct of the affairs of the enterprise.

The Pattern of Racketeering |

The pattern of racketeering activity, as defined in Title 18, United States Code, Sections

1961(1) and 1961(5), through which (1) JOSHUA TEIXEIRA, a/k/a “Trouble,” (2) JOSEPH

GOMES, a/k/a “J-Money,” (3) WILSON GONCALVES-MENDES, a/k/a “Dub,” (4) SAMAEL

MATHIEU, a/k/a “Hamma,” (6) MICHAEL BRANDAO, a/k/a “Fredo,” (7) KELVIN BARROS,

a/k/a “Kal,” (8) RICKY PINA, a/k/a “Blake,” (9) DAVID RODRIGUEZ, and (10) DARIUS

BASS, a/k/a “Tre,” (collectively “Defendants”), others known and unknown to the Grand Jury,

agreed to conduct and participate in the conduct of the affairs of the enterprise, NOB, consisted

of:

multiple offenses involving narcotics trafficking, in violation of Title 21, United
States Code, Sections 841 and 846;

multiple acts involving murder, in violation of Massachusetts General Laws,
Chapter 265, Section 1 (murder), Section 15 (assault with intent to murder), and
Section 18 (armed assault with intent to murder), and in violation of Massachusetts
General Laws, Chapter 274, Section 6 (attempt) and 7 (conspiracy);

multiple acts involving robbery, in violation of Massachusetts General Laws,
Chapter 265, Section 17 (armed robbery), and Section 19 (unarmed robbery), and
in violation of Massachusetts General Laws, Chapter 274, Section 6 (attempt) and
Section 7 (conspiracy);

multiple acts indictable under Title 18, United States Code, Section 2421 (relating

ee
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 8 of 23

to transportation for illegal sexual activity);

e. multiple acts indictable under Title 18, United States Code, Section 1952 (relating
to racketeering); and

f. multiple acts indictable under Title 18, United States Code, Section 1512 (relating
to tampering with a witness, victim, or an informant).

All in violation of Title 18, United States Code, Section 1962(d).
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 9 of 23

COUNT TWO
Conspiracy to Distribute and to Possess with Intent to Distribute
Controlled Substances
(21 U.S.C. § 846)

The Grand Jury further charges:

From a date unknown to the Grand Jury, and continuing through the present date, in the
District of Massachusetts, and elsewhere, the defendants,

(1) JOSHUA TELXEIRA, a/k/a “Trouble,”

(4) SAMAEL MATHIEU, a/k/a “Hamma,”

(6) MICHAEL BRANDAO, a/k/a “Fredo,”

(7) | KELVIN BARROS, a/k/a “Kal,” and

(8) RICKY PINA, a/k/a “Blake,”
conspired with each other and with other persons known and unknown to the Grand Jury, to
knowingly and intentionally distribute and possess with intent to distribute a mixture and substance
containing a detectable amount of marijuana, a Schedule I controlled substance, a mixture and
substance containing a detectable amount of N-phenyl-N-[1-(2-phenyl-ethyl!)-4-piperidiny!]
propanamide, also known as fentanyl, a Schedule II controlled substance, a mixture and substance
containing a detectable amount of cocaine base, a Schedule II controlled substance, and a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1).

All in violation of Title 21, United States Code, Section 846.

rig lia REAR APRERTNAAP EO RPIO
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 10 of 23

COUNT THREE
Possession with Intent to Distribute
400 grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi); 18 U.S.C, § 2)
The Grand Jury further charges:
On or about June 16, 2020, in Attleboro, in the District of Massachusetts, the defendant,
(5) DAMIAN CORTEZ,

did knowingly and intentionally possess with intent to distribute 400 grams or more of a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenyl-ethyl)-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(wi), and

Title 18, United States Code, Section 2.

10
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 11 of 23

COUNT FOUR
Possession with Intent to Distribute
28 grams or more of Cocaine Base and 40 grams or more of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii) and (vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about June 16, 2020, in Brockton, in the District of Massachusetts, the defendant,
(3) WILSON GONCALVES-MENDES, a/k/a “Dub,”

did knowingly and intentionally possess with intent to distribute 28 grams or more of a mixture
and substance containing a detectable amount of cocaine base, a Schedule II controlled substance,
and 40 grams or more of a mixture and substance containing a detectable amount of N-phenyl-N-
[1-(2-phenyl-ethy])-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled
substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(iii) and

(vi), and Title 18, United States Code, Section 2.

11

fee ee
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 12 of 23

COUNT FIVE
Possession of a Firearm in Furtherance of a Drug Trafficking Crime
(18 U.S.C. § 924(c))
The Grand Jury further charges:
On or about June 16, 2020, in Brockton, in the District of Massachusetts, the defendant,
(3) WILSON GONCALVES-MENDES, a/k/a “Dub,”
did knowingly possess a firearm, that is, a Glock, Model 19, 9mm pistol, with an obliterated serial

number, in furtherance of the drug trafficking crime charged in Count Four.

All in violation of Title 18, United States Code, Section 924(c).

12
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 13 of 23

COUNT SIX
Felon in Possession of Firearm and Ammunition
(18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

On or about June 16, 2020, in Dorchester, in the District of Massachusetts, the defendant,

(2) JOSEPH GOMES, a/k/a “J-Money,”

knowing that he was previously convicted in a court of a crime punishable by imprisonment fora
term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and
ammunition, that is, a Smith & Wesson, 9mm pistol, bearing serial number RBB0203, and six

rounds of 9mm ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).

13
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 14 of 23

COUNT SEVEN
Mann Act
(18 U.S.C. §§ 2421 and 2)
The Grand Jury further charges:
On or about October 28, 2017, in the District of Massachusetts and elsewhere, the
defendant,
(5) DAMIAN CORTEZ,
knowingly transported Jane Doe in interstate commerce, from Massachusetts to Maine, with the
intent that Jane Doe engage in prostitution and sexual activity for which a person can be charged

with a criminal offense.

All in violation of Title 18, United States Code, Sections 2421 and 2.

14

Se
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 15 of 23

COUNT EIGHT
Possession with Intent to Distribute Cocaine; Aiding and Abetting
(21 U.S.C. §§ 841 (a)(1); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about February 1, 2018, in Boston, in the District of Massachusetts, the defendant,
(7) KELVIN BARROS, a/k/a “Kal.”

did knowingly and intentionally possess with intent to distribute a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), and Title 18, United

States Code, Section 2.

15
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 16 of 23

COUNT NINE
Possession with Intent to Distribute Fentanyl; Aiding and Abetting

(21 U.S.C. §§ 841 (a)(1); 18 U.S.C. § 2)

The Grand Jury further charges:
On or about July 20, 2019, in Boston, in the District of Massachusetts, the defendant,
(8) RICKY PINA, a/k/a “Blake,”

did knowingly and intentionally possess with intent to distribute a mixture and substance
containing a detectable amount of N-pheny!-N-[1-(2-pheny]-ethyl)-4-piperidiny]] propanamide,
also known as fentanyl, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), and Title 18, United

States Code, Section 2.

16
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 17 of 23

RICO FORFEITURE ALLEGATION
(18 U.S.C. § 1963(a))

1. Upon conviction of the offense in violation of Title 18, United States Code,

Section 1962, set forth in Count One, the defendants,

(1)
(2)
(3)
(4)
(6)
(7)
(8)
(9)

JOSHUA TELXEIRA, a/k/a “Trouble,”

JOSEPH GOMES, a/k/a “J-Money,”

WILSON GONCALVES-MENDES, a/k/a “Dub,”
SAMAEL MATHIEU, a/k/a “Hamma,”
MICHAEL BRANDAO, a/k/a “Fredo,”

KELVIN BARROS, a/k/a “Kal,”

RICKY PINA, a/k/a “Blake,”

DAVID RODRIGUEZ, and

(10) DARIUS BASS, a/k/a “Tre,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 1963(a):

a.

any interest acquired or maintained in violation of Title 18, United States
Code, Section 1962;

any interest in, security of, claim against, or property or contractual right of
any kind affording a source of influence over, any enterprise established,
operated, controlled, conducted, or participated in the conduct of, in violation
of Title 18, United States Code, Section 1962; and

any property constituting, or derived from, any proceeds obtained, directly or
indirectly, from racketeering activity in violation of Title 18, United States
Code, Section 1962.

2. If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 1963(a), as a result of any act or omission of

the defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. ‘has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

17

nar ETE TEETER ney DINE IAPR
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 18 of 23

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 1963(m),
to seek forfeiture of any other property of the defendants up to the value of the property

described in Paragraph | above.

All pursuant to Title 18, United States Code, Section 1963.

18
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 19 of 23

DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

The Grand Jury further finds:
1. Upon conviction of one or more of the offenses in violation of Title 21, United
States Code, Sections 841 and 846 and Title 18, United States Code, Section 2, set forth in
Counts Two through Four and Eight and Nine, the defendants,
(1) JOSHUA TEIXEIRA, a/k/a “Trouble,”
(4) SAMAEL MATHIEU, a/k/a “Hamma,”
(5) DAMIAN CORTEZ,
(6) | MICHAEL BRANDAO, a/k/a “Fredo,”
(7) | KELVIN BARROS, a/k/a “Kal,” and
(8) RICKY PINA, a/k/a “Blake,”
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result
of such offense(s); and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such offenses.
The property to be forfeited includes, but is not limited to, the following asset:
a. $670 in United States currency seized from Wilson Goncalves-Mendes on
June 16, 2020 in Brockton, MA; and
b. Assorted ammunition seized from Wilson Goncalves-Mendes on June 16,
2020 in Brockton, MA, including:
i. 25 rounds of .40 caliber PMC ammunition;
ii. 1 round of ammunition; and
iii. 17 rounds of .9 caliber Sellier & Bellot ammunition.
2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

defendants --

a. cannot be located upon the exercise of due diligence;

19

 
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 20 of 23

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the property
described in Paragraph | above.

All pursuant to Title 21, United States Code, Section 853.

20
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 21 of 23

FIREARM FORFEITURE ALLEGATION
(18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

1. Upon conviction of one or more of the offenses in violation of Title 18, United
States Code, Sections 922 and 924, set forth in Counts Five and Six, the defendants,

(2) JOSEPH GOMES, a/k/a “J-Money,” and
(3) | WILSON GONCALVES-MENDES, a/k/a “Dub,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),
and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or
used in any knowing commission of the offenses.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,
Section 2461(c), as a result of any act or omission of the defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461 (c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendants up to the value of the property described in Paragraph | above.

All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.

21
Case 1:20-cr-10197-LTS Document145 Filed 10/14/20 Page 22 of 23

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

l. Upon conviction of the offense in violation of Title 18, United States Code,

Sections 2421 and 2, set forth in Count Seven, the defendant,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

(5) DAMIAN CORTEZ,

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived ftom proceeds traceable to the offense.

2. If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), as a result of any act or omission of the defendants --

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendants up to the value of the property described in Paragraph | above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

22
Case 1:20-cr-10197-LTS Document 145 Filed 10/14/20 Page 23 of 23

 

MICHAEL CROWLEY. <= /
COREY STEINBERG ho
ASSISTANT UNITED STATES ATVORNEYS
DISTRICT OF MASSACHUSETTS

District of Massachusetts: OCTOBER !4% _, 2020

Returned into the District Court by the Grand Jurors and filed.
/s/ Harold Putnam 10/14/2020: 2-03 p.m.

DEPUTY CLERK

 

23
